DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 07/27/2022. Claims 1-13 are currently pending.

Specification
The disclosure is objected to because of the following informalities: Page 11, paragraph [0038], flange 96 extends outwardly from internal holder 52 as illustrated in Fig. 3 and not from external holder 40.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sealing at least a portion of one pouch of the plurality of pouches to the first carrier sheet” which renders the claim indefinite because the examiner is unable to determine what is being sealed since the applicant has already claimed the pouch is molded out of sheet 20 and film 60, paragraphs [0048-0050], describes a sealing operation between sheet 20 and film 60 to form the tray, as such, the applicant has failed the further detail what is sealing and how film 60 is sealed to sheet 20 after to molding.
In order to advance prosecution of the application, the office will interpret the recitation as best understood.
Claims 2-13 are rejected due to dependence on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Pub 20040142131) and further in view of Sanborn (US Patent 4058953) and Colombo (US Patent 6877601).
Regarding Claim 1, Edwards discloses a method of making a web of cleaning products (Abstract), the method comprising: 
positioning a first film (12-Fig. 1) to cover a first carrier sheet (11-Fig. 1); 
feeding the first film and the first carrier sheet on to a mold (13-Fig. 1) of a forming machine (paragraph [0098], actual forming apparatus is not shown) with the first carrier sheet being positioned between the mold and the first film (Fig. 1, forming); 
forming the first film and the carrier sheet over the mold at the same time to define a plurality of internal holders in the first film (Fig. 4A, a series of holders, wherein the inner surface formed by film 12 defines an internal holder as shown in Fig. 1) and a plurality of external holders in the first carrier sheet corresponding with the plurality of internal holders (Fig. 4A, a series of holders, wherein the external surface formed by film 11 defines an external holder as shown in Fig. 1); 
filling each of the plurality of internal holders with a cleaning composition (Fig. 1 filling and paragraph [0002], filling with cleaning compositions);
positioning a second film (15-Fig. 1) to cover the first film (Fig. 1 and paragraph [0101], top film 15 cover and seal the packaging);
 sealing the second film about a rim of each of the plurality of internal holders (Fig. 4a, a rim is defined between each of the cavities formed in preform 41) to define a plurality of pouches (Fig. 4A, plurality of cavities or pouches); 
sealing at least a portion of at least one pouch of the plurality of pouches to the first carrier sheet (Fig. 1 and paragraph [0098], thermoformer 13 seals films 11 and 12 at the forming station to formed combined web 123, wherein the films 12 and 11 are placed in intimate contact with substantially no air trapped between them is interpreted as a seal between the two films); and 
sealing a second carrier sheet (19-Fig. 1) to the first carrier sheet while exposing the plurality of pouches to the external pressure (Fig. 1, application web 19 to film 15 recites no atmospheric control system, as such, process is conducted at atmospheric pressure) to enclose the plurality of pouches in their corresponding external holders (Figs. 1 and 2, film 19 would be sealed to the film 12 in the area around each container 25) and to confine a second internal atmosphere to a region below the second carrier sheet and above the at least a portion of the at least one pouch (Fig, 1, sealing of web 19 to film 15 would result in air being trapped between the two layers, wherein the air pressure of the trapped air would equalize to the atmospheric pressure).
However, Edwards is silent regarding:
evacuating air between the first film and the second film; and
to enclose a first internal atmosphere within each pouch of the plurality of pouches; and 
exposing the plurality of pouches to an external pressure greater than an internal pressure of each pouch of the plurality of pouches so that the external pressure compresses the plurality of pouches and at least a portion of the cleaning composition in the plurality of pouches into the plurality of external holders in the first carrier sheet.
Sanborn teaches evacuating air (Column 3, lines 48-54) between the first film (F’-Fig. 9) and the second film (F’’-Fig. 9); and
exposing each pouch of the plurality of pouches (Fig. 3 displays a plurality of pocket P) to an external pressure greater than an internal pressure of each of the plurality of pouches so that the external pressure compresses the plurality of pouches and at least a portion of the cleaning composition in the plurality of pouches into the plurality of external holders in the first carrier sheet (Fig. 8 is the evacuation of a space between films F’ and F’’, Fig. 9 is a gas flush between films F’ and F’’ and Column 7, lines 27-31 and Fig. 10, atmospheric air enters through port 10 and film F’’ is pressed down towards product 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the sealing of a preform as disclosed by Edwards, to have incorporated the air evacuation and film stretching method of Sanborn, so to allow atmospheric air pressure to stretch a film into the headspace of a package, in order to allow a visual indicator that the film is properly sealed to a container.
However, Edwards and as modified by Sanborn is silent regarding to enclose a first internal atmosphere within each pouch of the plurality of pouches.
Colombo teaches enclose a first internal atmosphere (Fig. 8, atmosphere contained within vacuum chamber 300) within each pouch of the plurality of pouches (Fig. 8, vacuum chamber 300 can modify the atmosphere contained with tray 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the production stages, as shown in Fig. 1, of Edwards, to have incorporated the vacuum chamber as taught by Colombo so to remove unwanted air from the packaging in order to extend the shelf life of the product container within the packaging.

Regarding Claim 2, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses the first and second films being made of a water-soluble material (Figs 1-2 and abstract, films 11 and 15 are water-soluble, film 15 is a part of container 25).

Regarding Claim 3, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses the first and second carrier sheets being made of a water-resistant material (Figs. 1-5 and abstract, films 19 and 11 are water-insoluble).

Regarding Claim 4, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses comprising sealing the second carrier sheet about a rim of each of the external holders (Figs. 1-2 and paragraph [0105], web 19 is sealed to the packaging).

Regarding Claim 6, Edwards and as modified by Sanborn and Colombo in the parent claim, Sanborn teaches forming a plurality of holes in the second film (Colum 3, lines 40-47, slits in upper film is interpreted as plurality of holes in film F’’) and, after sealing the second film to the first film, evacuating air from the plurality of pouches through the plurality of holes (Fig. 10 is evacuation of air between films F’ and F’’ through slits of F’’ before sealing).

Regarding Claim 7, Edwards and as modified by Sanborn and Colombo in the parent claim, Sanborn teaches comprising sealing close the plurality of holes after evacuating the air between the first and second films (Column 7, lines 27-35 and Fig. 10).

Regarding Claim 8, Edwards and as modified by Sanborn and Colombo in the parent claim, Sanborn teaches filling each of the plurality of pouches with a gaseous mixture different from air (Abstract, inert gas is another term for noble gas, which is different than atmospheric air).

Regarding Claim 9, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses comprising cutting the first film and the second film and removing an area of waste material produced by cutting the first film and the second film to separate the plurality of pouches (Fig. 1 and paragraph [0105], containers may be cut into groups or individual containers).

Regarding Claim 10, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses comprising sealing the second carrier sheet to the first carrier sheet about a rim of each of the plurality of external holders (Fig. 4A, preform 41 has a rim defining the top of the packaging) so that each of the plurality of external holders defines a respective sealed internal cavity (Fig. 4A, plurality of sealed containers).

Regarding Claim 12, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses wherein sealing the at least a portion of the at least one pouch to the first carrier sheet (Fig. 1, encapsulates 25 are sealed by films 15 and 19 at stations 16 and 100) comprises sealing an outwardly extending peripheral flange of the at least one pouch to an upper surface of the first carrier sheet (Fig. 1, cutting stations 17 and 111 appear to cut the pre-forms tray material in the middle between each pre-form tray which results in an unreferenced flange being produced by the cutting stations).

Regarding Claim 13, Edwards and as modified by Sanborn and Colombo in the parent claim, wherein, at least after the second carrier sheet has been sealed to the first carrier sheet (Fig. 1, station 100 creates a seal encompassing films 11 and 19), wherein a second internal atmosphere is created between the first and second carrier sheets (Fig. 1, atmospheric air would be trapped between films 19 and 15 during the sealing and cutting process of stations 100 and 111), and Colombo teaches the second internal atmosphere pushes the at least one pouch in a downward direction into a respective external holder of the plurality of external holders in the first carrier sheet (Fig. 8, vacuum chamber 300 would allow a near zero atmospheric pressure to be sealed with the tray 12, which would result in pre-forms trays having a less the atmospheric pressure and as film 19 is applied to the pre-form trays, film 15 would be depressed by the trapped air pressure between films 15 and 19).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Pub 20040142131) and as modified by Sanborn (US Patent 4058953) and Colombo (US Patent 6877601) in the parent claim, and further in view of Barthel (US Pub 20060281839).

Regarding Claim 5, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses sealing the second and first film and Sanborn teaches a vacuum system.
However, Edwards and as modified by Sanborn and Colombo is silent regarding sealing the second film to the first film inside a vacuum chamber having an absolute pressure substantially equal to zero so that the internal pressure of each of the plurality of pouches is substantially equal to zero.
Barthel teaches sealing a filled vessel (paragraph [0033]) inside a vacuum chamber (paragraph [0030]) having an absolute pressure substantially equal to zero so that the internal pressure of each of the plurality of pouches is substantially equal to zero (paragraph [0030], reduced-pressure is interpreted as an air pressure below atmospheric pressure which is capable of being substantially equal to zero).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the sealing of a preform as disclosed by Edwards and the film stretching method of Sanborn, to have incorporated the reduced-pressure pressure in the package as taught by Barthel, so to allow atmospheric air pressure to stretch a film into the headspace of a package, in order to allow a visual indicator that the film is properly sealed to a container.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Pub 20040142131) and as modified by Sanborn (US Patent 4058953) and Colombo (US Patent 6877601) in the parent claim, and further in view of Kalvelage (US Pub 20080289989).

Regarding Claim 11, Edwards and as modified by Sanborn and Colombo in the parent claim, Edwards discloses plurality of external holders.
However, Edwards and as modified by Sanborn and Colombo are silent regarding forming a first plurality of weakened tear lines in the first carrier sheet about the rim of each of the external holders, and forming a second plurality of weakened tear lines in the second carrier sheet to define a plurality of external lids corresponding with the plurality of external holders, each of the second plurality of weakened tear lines being aligned with a corresponding one of the first plurality of weakened tear lines.
Kalvelage teaches forming a first plurality of weakened tear lines (20-Fig. 1A) in the first carrier sheet (16-Fig. 1A) about the rim of each of an external holders (Fig. 1A, score lines 20 are about each recess 24), and forming a second plurality of weakened tear lines (20-Fig. 1A) in the second carrier sheet (14-Fig. 1A) to define a plurality of external lids (30-Fig. 5) corresponding with the plurality of external holders (Fig. 5), each of the second plurality of weakened tear lines being aligned with a corresponding one of the first plurality of weakened tear lines (Fig. 1A, lines 20 are aligned to each sheet).
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, to have modified the preform of Edwards, to have incorporated scored film layers as taught by Kalvelage, so allow packaging to be made up a plurality of compartments that can be opened individually in order to minimize production cost of the packaging.

Response to Arguments
Applicant’s arguments, see Drawing objections on page 7, filed 07/27/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see 112(b) rejection on page 8, filed 07/27/2022, with respect to claim 6-7 have been fully considered and are persuasive.  The 112(b) rejections of claims 6-7 has been withdrawn. 
Regarding applicant’s argument on pages 9-10, that:
“In the office action, the Examiner asserts that: Edwards' water-soluble encapsulates 25 correspond to "the plurality of pouches" recited in claim 1, Edwards' carrier film web 11 corresponds to the "first carrier sheet" recited in claim 1, and Edwards' top web 19 corresponds to the "second carrier sheet" recited in claim 1.   Applicant respectfully disagrees with this assertion and furthermore submits that it is untenable in view of the present amendment to claim 1; and Accordingly, Edwards fails to disclose the amended aspect of claim 1 reciting "sealing at least a portion of at least one pouch of the plurality of pouches to the first carrier sheet”.
The examiner disagrees because the claim language only requires sealing at least a portion of the plurality of the pouches to the first carrier sheet, Edwards Fig. 1 has films 11 and 12 formed into combined film 123, wherein film 12 is generally sealed to film 12 because the films are placed in intimate contact with substantially no air trapped between them (paragraph [0098], and film 12 would form at least a portion of the plurality of pouches which is sealed to film 11 during the formation of combined film 123, additionally, the examiner notes that as claimed, sealing does not limit the prior art to a direct seal, because as illustrated in Edwards Fig. 3, the pouch formed by 12 and 15 is sealed within 11 and 19 at point 37, wherein a seal would exist between films 11 and 12 at some point between the two films, thus sealing at least a portion of a pouch is meets the claim limitation, as currently claimed.
Regarding applicant’s argument on page 10, that:
“Edwards fails to disclose a second internal atmosphere confined between at least a portion of the water-soluble encapsulate 25 (i.e., an alleged "pouch" of claim 1) and the top web 19 (i.e., the alleged "second carrier sheet" of claim 1). Accordingly, Edwards fails to disclose the amended aspect of claim 1 reciting "sealing a second carrier sheet to the first carrier sheet while exposing the plurality of pouches to the external pressure to... confine a second internal atmosphere to a region below the second carrier sheet and above the at least a portion of the at least one pouch”.
The Examiner disagrees because, the applicant has only claimed that a second internal atmosphere exist between the second carrier sheet and the web 62, as such, Fig. 3 of Edwards shows a gap under film 19 which would contain an internal atmosphere.
Regarding applicant’s argument on page 10, that:
“Moreover, it is noted that Fig. 3 of Edwards illustrates a gap between the sides and bottom of the water-soluble encapsulate 25 and the carrier film web 11. This gap communicates with a gap between the water-soluble encapsulate 25 and the top web 19. Thus, even if a second internal atmosphere did exist inside Edwards' package outside of the water-soluble encapsulate 25 (which Applicant does not concede exists), it could not be confined to a region above at least a portion of the water-soluble encapsulate 25 and below the top web 19, as required by amended claim 1. Rather, such a hypothetical second internal atmosphere would surround Edwards' water-soluble encapsulate 25 on all sides, as a consequence of the gap surrounding the water-soluble encapsulate 25”
The Examiner disagrees because, the applicant has only claimed that a second internal atmosphere exist between the second carrier sheet and the web 62, as such, Fig. 3 of Edwards shows a gap under film 19 which would contain an internal atmosphere.
Regarding applicant’s argument on pages 10-11, that:
“a person of ordinary skill in the art would have had no reason to modify Edwards to arrive at the claimed invention. The only disclosure of record that describes a benefit to the claimed sealing arrangement is Applicant's own application. Particularly, paragraph [0038] mentions that sealing a portion of the pouch to the first carrier sheet helps ensure that the second internal atmosphere remains confined to the region above the seal. The fact that there is no prior art evidence providing a motivation for modifying Edwards, and the fact that Applicant's own disclosure is the only place where benefits of the claimed arrangement are described, suggests that any assertion that it would have been obvious to modify Edwards to arrive at the claimed invention is an impermissible hindsight reconstruction based on insight(s) gained from having read Applicant's application”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner notes that, as claimed, the prior art needs only provide a disclosure or teaching of all the limitations of claim 1, examiner cites that the applicant fails to clarify how the internal air pressures created to the user-desired parameters, an example of further clarification would be the incorporation of the vacuum sealing machine 120 and doors 127 of Fig. 5, where the method would recite the step of moving the pouches through a machine 120 which utilizes doors 127 to create an internal air pressure based on user parameters.  The examiner further notes that the modification of Edwards would have been obvious to one of ordinary skill, because the claim language fails to limit how Edwards has to be modified, as such, Edwards is modified within the parameters as set by the claim language, and that further detail to the claims would then limit how the prior art can be interpreted by the examiner in order to avoid hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/05/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731